Citation Nr: 0311744	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for right knee 
replacement, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for right hip 
degenerative joint disease, currently rated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for lumbosacral 
strain, degenerative disc disease and degenerative joint 
disease with radiculopathy, currently rated as 20 percent 
disabling.

4.  The propriety of the initial rating for left knee 
degenerative joint disease, currently rated as 10 percent 
disabling.

5.  The propriety of the initial rating for left ankle 
degenerative joint disease, currently rated as 10 percent 
disabling.

6.  The propriety of the initial rating for left hip 
degenerative joint disease, currently rated as 10 percent 
disabling.

7.  The propriety of the initial rating for peripheral 
neuropathy of the right lower extremity involving the right 
posterior tibial nerve, tarsal tunnel syndrome, currently 
rated as 10 percent disabling.

8.  The propriety of the initial rating for an adjustment 
disorder, currently rated as 10 percent disabling.

9.  Entitlement to separate ratings for intervertebral disc 
disease, right knee and hip instability and low back 
instability.

10.  Entitlement to an effective date earlier than October 1, 
1998, for the award of a 30 percent rating for right knee 
replacement.

11.  Entitlement to an effective date earlier than February 
26, 1992, for the award of a 10 percent rating for right hip 
degenerative joint disease. 

12.  Entitlement to an effective date earlier than May 22, 
1997, for the award of a 20 percent rating for lumbosacral 
strain, degenerative disc disease and degenerative joint 
disease with radiculopathy.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from March 1958 to May 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The issue of entitlement to a total disability rating due to 
service connected disabilities was granted by the RO in a 
June 2002 rating decision.  In a December 2002 decision, the 
Board denied entitlement to service connection for 
fibromyalgia and entitlement to service connection for 
generalized arthritis.  

The appellant has appealed the disability evaluations for 
disabilities for which service connection was in effect prior 
to the September 2001 rating decision as well as the initial 
ratings for disabilities for which service connection was 
granted in the September 2001 rating decision.  The United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between an appeal of a decision denying a claim 
for an increased rating from an appeal resulting from a 
veteran's dissatisfaction with an initial rating assigned at 
the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  These criteria are 
applicable in the instant claim for Issues 4 through 8.  As a 
result, entitlement to earlier effective dates for the 
current disability rating for those five issues is part of 
the issue of the propriety of the initial evaluation for each 
of those disabilities.


REMAND

Following receipt of this matter at the Board, the Board 
undertook development of the claims on appeal listed in the 
Issues section of this decision, pursuant to 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  The development was completed.  Specifically, 
updated VA treatment records were obtained, and medical 
examinations were conducted in March 2003.  Report of those 
examinations have been added to the record.  This medical 
information has not yet been reviewed by the RO.  There is no 
waiver of RO consideration of this evidence in the claims 
folder.  In view of the recent decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003), the Board will remand this matter to the 
RO for further action.

Because of the aforementioned Federal Circuit Court case, a 
remand in this case is required.  The RO should address the 
new evidence added to the record since statement of the case 
(SOC) issued in June 2002.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by sections 3 
and 4 of the Veterans Claims Assistance 
Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  The RO 
should review the claims in light of the 
new VA examination reports and VA 
treatment records, as well as any other 
evidence added to the claims folder since 
the SOC was issued.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



